Application by the appellant for a writ of error coram nobis, in effect, to reargue a decision and order of this Court dated June 18, 2001 (.People v Garcia, 284 AD2d 479 [2001]), affirming a judgment of the Supreme Court, Kings County, rendered October 26, 1998.
Ordered that the application is dismissed.
An application for a writ of error coram nobis may not be used as a substitute for a motion to reargue a decision and order of this Court (see generally People v Gordon, 183 AD2d 915 [1992]; CPL 470.50; Rules of App Div, 2d Dept [22 NYCRR] § 670.6; cf. People v Syville, 15 NY3d 391, 400-401 [2010]; People v Bachert, 69 NY2d 593, 596-600 [1987]). The defendant’s application must therefore be dismissed.
Mastro, J.E, Rivera, Skelos and Dickerson, JJ., concur.